PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar, respondent’s conditional guilty plea for consent judgment, and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
In his conditional guilty plea, respondent acknowledges his violations of Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) and 6-101(A)(3) (neglect of a legal matter) of the Code of Professional Responsibility of The Florida Bar. The referee recommended that respondent be found guilty in accordance with his conditional plea and that respondent receive a public reprimand and be placed on probation for one year.
We adopt the referee’s report. Publication of this opinion in Southern Reporter will serve as respondent’s public reprimand. Respondent is placed on probation for one year. Conditions of respondent’s probation are as follows: Respondent must submit written monthly status reports to a supervising attorney to be appointed by the Bar; respondent must successfully complete, within the probationary period, a minimum of twelve hours of continuing legal education courses in the areas of criminal practice and procedure; respondent’s failure to competently handle a legal matter will constitute a probation violation; and respondent’s failure to observe these conditions of probation will result in the termination of probation pursuant to article XI, Rule 11.10(1) of the Integration Rule of The Florida Bar.
Judgment for the costs of these proceedings in the amount of $1,511.84 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.